DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner acknowledges that in response to the Election / Restriction requirement of 27 September 2021, applicant has elected Species II, Figures 14-41. As noted by applicant, claims 1-7 appear to be generic and claim 8 recites aspects specific to Species II. Claims 1-8 will be examined, and no claims will be withdrawn from further consideration. Election was made without traverse in the reply filed on 22 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the toggle labyrinth".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US-10662676-B1) in view of Promutico (US-20200095801-A1).

With regards to claim 1, Monroe discloses a vehicle lock (300 Figure 3) with a generic structure suitable for use as an appliance lock. As held by Ex parte Masham (2 USPQ2d 1647 (1987)), a recitation with respect to the manner in which a claimed apparatus is intended to be 
Therefore, Monroe teaches an appliance lock (300 Figure 3) comprising: 
a pawl mechanism (316 Figure 3) acting as a latch (Col 5 Lines 2-3) for a lid (110 Figure 1) of an appliance (100 Figure 1), for restricting movement of the lid (Col 6 Lines 5-7) of the appliance, wherein the pawl mechanism comprises: 
a pawl bracket (338 Figure 4) and a pawl arm (336 Figure 4) comprising at least one protruding arm-like structure (344 Figure 4) which extends away from the pawl bracket; and 
a lock mechanism (314 Figure 3) for engaging the pawl mechanism (Col 6 Lines 61-62) and thereby retaining the lid of the appliance in a closed state (Figures 3-5), wherein the lock mechanism comprises: 
a locking pin (328 Figure 5) for engaging with the pawl arm of the pawl mechanism to thereby retain the pawl mechanism against movement (Col 7 Lines 26-28),
such that the locking pin is extended (328 Figure 5) moving the locking pin into a locked position for engaging and restricting the pawl arm (Col 7 Lines 26-28), and
the locking pin is retracted (328 Figure 3) so that the pawl arm can pass freely through an area (the area occupied by the locking pin 328 in Figure 5) occupied by the locking pin when in the extended position.
Monroe is silent (Col 5 Lines 41-45) on the type of actuator (330 Figure 5) that controls the locking pin. 
(1 Figure 1) comprising a locking pin (42 Figure 1) and a solenoid (21 Figure 1) for displacing a solenoid plunger (22 Figure 1) upon receipt of a momentary (due to constrained path 43, Figure 1) activation signal (Para 0055), wherein the solenoid plunger is connected to the locking pin such that as the solenoid plunger is extended, the locking pin is extended, and wherein as the solenoid plunger is retracted, the locking pin is retracted (Para 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the solenoid system of Promutico as the actuator of Monroe. One would have been motivated to choose this system so that the locking pin remains mechanically locked by the constrained path in either the extended or retracted position without necessitating a constant supply of electrical power. 

With regards to claim 2, Monroe in view of Promutico teaches the appliance lock of claim 1, 
wherein the lock mechanism (314 Figure 3 – Monroe) further comprises a labyrinth block (41 Figure 2 – Promutico) for limiting motion (via constrained path 43, Figure 2) of the solenoid plunger (22 Figure 1) to a locked state (22 Figure 3) or unlocked state (22 Figure 2).

With regards to claim 3, Monroe in view of Promutico teaches the appliance lock of claim 2, 
(44 Figure 3 – Promutico), located beneath the plunger (22 Figure 2), for confining motion (via constrained path 43, Figure 2) of the solenoid plunger according to the labyrinth block (41 Figure 2).

With regards to claim 4, Monroe in view of Promutico teaches the appliance lock of claim 2, 
further comprising a toggle pin (441, Para 0039 – Promutico), connected (via labyrinth block 41, Figure 2) to the solenoid plunger (22 Figure 2), and extending downwardly (into the page, Figure 2), in a direction perpendicular to an axis (extending left/right, Figure 2) of the solenoid plunger, for engagement with the toggle labyrinth (43 Figure 2, Para 0039).

With regards to claim 5, Monroe in view of Promutico teaches the appliance lock of claim 1, 
further comprising a housing assembly (322 Figure 3 – Monroe) for receiving the lock mechanism (314 Figure 3), wherein the housing assembly comprises a receiving channel (332 Figure 4) for receiving the pawl arm (336 Figure 4) of the pawl mechanism (316 Figure 3).

With regards to claim 6, Monroe in view of Promutico teaches the appliance lock of claim 5, 
further comprising a bezel (326 Figure 3 – Monroe) inserted onto the housing assembly (322 Figure 3) for guiding the pawl arm (336 Figure 4) into engagement with the receiving channel (332 Figure 4), the bezel comprising at least one tab (the pivoting arm of hinge 334, Figure 4) inserted into at least one receiving slot (the stationary pivot base of hinge 334, mounted on housing assembly 322, Figure 4) of the housing assembly.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe in view of Promutico in further view of Hapke (US-8736406-B2)..

With regards to claim 7, Monroe in view of Promutico teaches the appliance lock of claim 1.
Monroe in view of Promutico does not teach a pawl magnet.
However, Hapke discloses an appliance latch including a pawl magnet (46 Figure 3), retained (Col 5 Lines 16-17) on the pawl arm (26 Figure 2), for interacting with an actuator magnet (48 Figure 3) in the lock mechanism (25 Figure 1), interacting with a lid switch button (50 Figure 3) that sends a signal (Col 6 Line 66) that the pawl arm is engaged with the lock mechanism (Col 5 Para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to magnetic sensing system of Hapke to the pawl arm and lock mechanism of Monroe. One would have been motivated to make this addition in order to gain a safety system for preventing operation of the appliance when the lid is not properly closed (Col 5 Para 5). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe in view of Promutico in further view of Lesjak (US-8702134-B2).

With regards to claim 8, Monroe in view of Promutico teaches the appliance lock of claim 1.
Monroe in view of Promutico does not teach that the pawl arm (336 Figure 4 – Monroe) comprises a pawl breakage area.
However, Lesjak discloses an appliance latch (100 Figure 6) with a pawl arm (132 Figure 8) that comprises a pawl breakage area (134 Figure 8) designed to break into two distinct pawl segments (31, 41 Figure 8) that spread apart (Figure 8) when the lid (104 Figure 6) is forced open (against the force of springs 131, Figure 8), being pulled over the locking pin (2 Figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pawl breakage system of Lesjak to the pawl arm of Monroe. One would have been motivated to make this addition so that the appliance lid can be opened manually in the event of an emergency (Col 4 Para 4 – Lesjak).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10927486-B2: A related latch device.
US-20200378052-A1: A related latch device.
US-10047472-B2: A related latch device.
US-11015371-B2: A related latch device.
US-9995067-B2: A related latch device.
US-9957657-B2: A related latch device.
KR-101855470-B1: A related latch device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.